Citation Nr: 0014396	
Decision Date: 05/18/00    Archive Date: 06/05/00

DOCKET NO.  95-02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a timely appeal was filed from an October 17, 1991 RO 
rating determination.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  This matter is on appeal to the Board of Veterans' 
Appeals (the Board) from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals, and hereafter 
referred to as the Court) from a June 1997 Board decision 
that found new and material evidence to reopen the claim of 
entitlement to service connection for a brain tumor had not 
been submitted.  The Court vacated the June 1997 Board 
decision and remanded the case for another decision taking 
into account matters raised in the Court's order.

The Board in October 1998 found that new and material 
evidence had been submitted and reopened the claim of 
entitlement to service connection for a brain tumor.  The 
Board remanded the case for further evidentiary development 
to provide an adequate record to refer to the Armed Forces 
Institute of Pathology (AFIP) and any further adjudication of 
the merits of the claim.  The issue of service connection for 
a brain tumor is deferred pending receipt of the AFIP 
opinion.  It will be addressed in a separate Board decision 
at a later date.

The Board decision in October 1998 remanded the issue of 
whether the veteran had filed a timely appeal from an October 
1991 RO rating decision.  The RO in March 2000 issued a 
statement of the case.  The veteran's appeal was received in 
late March 2000.  The case has recently been returned to the 
Board for appellate consideration.

The Board in October 1998 noted that the veteran raised the 
issue of clear and unmistakable error (CUE) in prior Board 
decisions of record under the provisions of Public Law No. 
105- 111.  The legislation has been codified at 38 U.S.C.A. 
§§ 5109A and 7111.  

The Board issued regulations implementing the legislation.  
38 C.F.R. §§ 20.1400 and 20.1403 (1999).  The new statutory 
and regulatory provisions permit a claimant to demand review 
by the Board to determine whether CUE exists in an appellate 
decision previously issued by the Board, with a right of 
judicial review of such determinations.  A stay in the 
adjudication of such claims was in effect when the Board 
issued the October 1998 decision.

The record does not show that the appellant and his 
representative were notified of the final CUE regulations and 
advised of the applicable procedures and time period to 
provide a response before the Board proceeded with the 
adjudication of the CUE claim.  The process for CUE review 
requires the filing with the Board of an Appellant's Motion 
for Revision of the specified Board decision that is the 
basis of the CUE claim.  The Board notes that Board decisions 
were issued in 1982, 1986 and 1987.  The Board in October 
1998 also found the issue of whether CUE existed in the 
October 1991 RO rating decision denying service connection 
for brain tumor appeared to be inextricably intertwined 
within the context of the stay.  

It was the Board's practice to identify CUE claims to allow 
for timely notice of the newly issued regulations and insure 
due process.  Because the notice requirement and opportunity 
for argument under the newly issued regulations have not been 
followed, further consideration of the CUE issue is being 
deferred at this time.  It will be addressed in a separate 
Board decision at a later date.


FINDINGS OF FACT

1.  The RO in a rating decision issued on October 17, 1991 
denied the veteran's application to reopen a claim of service 
connection for astrocytoma; notice of the determination was 
sent to the veteran in November 1991.



2.  The veteran in November 1991 filed a notice of 
disagreement with the October 1991 RO determination, and in 
February 1992 he was issued a statement of the case.

3.  A substantive appeal of the October 17, 1991 RO rating 
decision was not filed with the RO.  


CONCLUSION OF LAW

A substantive appeal of the October 17, 1991 rating decision 
was not timely filed.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board decision of July 1986 that denied entitlement to 
service connection for fibrillary astrocytoma was 
reconsidered in June 1987 and affirmed.  Thereafter in April 
1988 the veteran requested an "extension of the time limit" 
to reopen the claim of service connection.  The RO in May 
1988 advised him he could reopen his claim at any time he 
felt that he had material evidence.  Pursuant to his request 
in late 1988 a copy of his records was provided to his 
representative.  

The veteran in July 1991 correspondence to the RO asked to 
reopen his claim for service connection of astrocytoma.  The 
RO in October 1991 reviewed newly submitted VA medical 
records and declined to reopen the claim.  The veteran's 
notice of disagreement letter in November 1991 referred to 
the exact date of the October 17, 1991 rating decision.  



The RO then issued a statement of the case in February 1992 
that indicated notice of the decision was made by letter in 
November 1991 that was dated after the veteran's November 
1991 correspondence was received.  

The next pertinent communication from the veteran was a 
letter received on November 4, 1992 wherein he requested to 
"reopen the claim for service connection of astrocytoma".  
The veteran appealed a June 1993 RO decision that declined to 
reopen the claim.  The statement of the case showed that the 
November 1992 correspondence was accepted as a request to 
reopen the claim of service connection.  At a RO hearing in 
April 1994 the representative raised the issue of timeliness 
of appeal and the RO hearing officer referred the matter for 
adjudication.  

The RO in November 1994 held that the veteran did not submit 
a timely substantive appeal from the October 1991 RO rating 
determination.  The substantive appeal received in January 
1995 mentioned the recent rating decision, but did not 
specifically comment on the issue of timeliness.  Thereafter 
a statement of the case was issued in March 2000 and the 
appellant's timely appeal was received soon after.  Therein 
his attorney noted that the RO hearing officer in April 1994 
found the veteran's request to reopen the claim in November 
1992 constituted a timely substantive appeal.


Criteria

The Statement of the Case will be forwarded to the appellant 
at the latest address of 
record and a separate copy provided to his or her 
representative (if any). With the Statement of the Case, the 
appellant and the representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, ``Appeal to Board of 
Veterans' Appeals.''  38 C.F.R. § 19.30.

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed. However, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 C.F.R. 
§ 19.31.

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue. If the claimant or 
his or her representative protests an adverse determination 
made by the agency of original jurisdiction with respect to 
timely filing of the Notice of Disagreement or Substantive 
Appeal, the claimant will be furnished a Statement of the 
Case.  38 C.F.R. § 19.34.

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue. This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal. Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, ``Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information. If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed. 

To the extent feasible, the argument should be related to 
specific items in the Statement of the Case and any prior 
Supplemental Statements of the Case. The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed. The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested. Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal. 38 C.F.R. § 20.202.

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office. In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records. 
38 C.F.R. § 20.300.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. 

A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case. The request for extension must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. A denial of the request for 
extension may be appealed to the Board.  38 C.F.R. § 20.303.


Analysis

It is clearly set forth in the law and implementing 
regulations that an appeal must include a timely notice of 
disagreement and, after receipt of a statement of the case, a 
timely filed substantive appeal.  38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. § 20.200.  The only issue for the Board is 
whether the veteran filed a timely substantive appeal of the 
October 17, 1991 RO rating decision.  

Upon review of the evidence, the Board is unable to conclude 
that the appeal was filed in a timely manner.  The Board 
finds that the veteran did not complete his appeal within a 
year of being notified of the October 1991 rating decision.  
The circumstances surrounding the notice of disagreement 
suggest he was likely notified or advised of the adverse 
determination before the RO issued written notice.  However, 
the issue is whether a substantive appeal was filed.  He was 
furnished a statement of the case on February 19, 1992, which 
allowed him several months to complete his appeal within the 
applicable period.  38 C.F.R. § 20.302.  

The Board must observe that the veteran's accredited 
representative was also furnished a copy of the written 
notice and the statement of the case.  However, there is no 
correspondence on file from the representative or the veteran 
indicating an intention to file a substantive appeal.  38  
C.F.R. § 20.301.  




Nor was an extension of the time to file a substantive appeal 
requested by either the veteran or his representative, 
although the information provided to the veteran with the 
statement of the case directed him to the appeal form and 
necessary information.  The Board cannot overlook the fact 
that no deficiency of notice to the veteran has been claimed; 
nor has it been argued that a mitigating factor prevented the 
timely filing of his substantive appeal.  See Roy v. Brown, 5 
Vet. App. 554, 556 (1993) and Jamias v. Derwinski, 2 Vet. 
App. 507, 509 (1992).

The RO after receipt of the November 1992 correspondence 
seeking to reopen the claim of service connection adjudicated 
the claim in June 1993 as such and advised the veteran 
accordingly in July 1993 and though the statement of the case 
in early 1994.  Thus the RO in essence closed the appeal from 
the October 1991 rating decision, as it did not treat the 
November 1991 correspondence as a substantive appeal.  Rowell 
v. Principi, 4 Vet. App. 9, 16-18 (1993).  The veteran's 
attorney formally raised the issue at the RO hearing in 1994 
and discussed the November 1992 correspondence (T 1-2).  The 
Board must observe that the RO hearing officer referred the 
issue of timeliness of appeal for adjudication.  The argument 
of the veteran's attorney is noted but the Board must observe 
that the hearing officer did not rule on the merits of the 
claim or infer a likely or desired outcome.  

The Board finds the veteran's correspondence received on 
November 4, 1992 does not meet essential criteria for 
acceptance as a substantive appeal or contain wording to 
reasonably identify the letter as a substantive appeal.  The 
Board is aware of its obligation to construe liberally a 
claimant's submissions in the nonadversarial setting of the 
VA claims adjudication process.  However, here the 
correspondence in question appears unambiguous, seeking to 
"reopen".  It leaves no doubt as to the veteran's 
intention.  Further, he was not a pro se appellant.  Verdon 
v. Brown, 8 Vet. App. 529, 533 (1996).  


Nor did the November 1992 correspondence identify the issue 
as being appealed or contain any argument as to specific 
errors of fact or law in the October 1991 decision.  This 
information is necessary information required for a 
substantive appeal.  The reference to CUE in the letter would 
be inapplicable to an appeal but raised another issue or 
theory of entitlement that required adjudication.  The Board 
observes that the statement of the case in 1992 did not 
mention CUE, so there could be no ambiguity as to whether the 
veteran was arguing with information presented in the 
statement of the case.  See Fenderson v. West, 12 Vet. App. 
119, 129-32 (1999) and Archbold v. Brown, 9 Vet. App. 124, 
132 (1996).

It is this evidence which the Board finds preponderates 
against the claim that a valid substantive appeal was filed.  
The statement does not mention new and material evidence and 
does not set out specific arguments relating to errors of 
fact or law made by the RO in its denial of the appellant's 
application to reopen.  It in essence referred to a new claim 
and the matter of CUE that was not adjudicated in the October 
1991 rating decision or addressed in the statement of the 
case.  The rationale of prior case law has recently been 
cited with approval.  See Clements v. West, No. 98-290 (U.S 
Vet. App. Aug. 25, 1999).  Accordingly, it is the Board's 
determination that no appeal was timely filed with the RO 
denial of the appellant's application to reopen his claim of 
service connection in 1991.


ORDER

The appeal to establish that a substantive appeal was timely 
filed within the applicable time limit for perfecting the 
veteran's appeal of an October 17, 1991 rating decision is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

